                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 BERTHA I. SOLOMON MATHIS,

               Plaintiff,                                No. C19-3035-LTS

 vs.
                                                               ORDER
 RICHARD W. LOZIER, JR., et al.,

               Defendants.

                             ___________________________


                                I.     INTRODUCTION
        This matter is before me on a motion to dismiss (Doc. No. 5) filed by defendants
Geri D. Huser, Nick Wagner and Richard W. Lozier, Jr. (defendants). Plaintiff Bertha
Solomon Mathis has filed a resistance (Doc. No. 6) and defendants have filed a reply
(Doc. No. 13). I find that oral argument is not necessary. See Local Rule 7(c).


                                 II.    BACKGROUND
        On December 5, 2017, Solomon Mathis and Stephen Mathis filed a Petition for
Declaratory Order with the Iowa Utilities Board (the Board) requesting the Board declare
that a certificate of public convenience, use and necessity pursuant to Iowa Code § 476A.2
was required for a MidAmerican Energy Company (MidAmerican) wind energy project
in Palo Alto County, Iowa (the Project). Mathis v. Iowa Utilities Board, 934 N.W.2d
423, 425 (Iowa 2019). The Project consists of 170 turbines. Id. at 424. Each turbine
has a capacity of two megawatts (MW). Id. The overall capacity of the Project is up to
340 MW of energy. Id.
        If the Board were to declare that a certificate was required for the Project, then
MidAmerican would have had to submit an application for a certificate. Iowa Code §




       Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 1 of 17
476A.3. Once an application is received, the Board schedules and holds a public hearing
on the application. Id. § 476A.4; but see id. § 476A.15 (the Board could waive the
public hearing requirement if it determined that the public interest would not be adversely
affected).
       The certificate of public convenience, use and necessity would have been required
for the Project if the Project was a “facility” within the meaning of Iowa Code §
576A.1(5). A “facility” means “any electric power generating plant or a combination of
plants at a single site, owned by any person, with a total capacity or twenty-five
megawatts of electricity or more . . . .” Id. § 576A.1(5). Thus, the issue the Board
needed to resolve was whether the Project met the definition of a facility.
       On February 2, 2018, the Board issued its declaratory order, finding:
       The Board has ruled on the issue presented by Petitioners on several prior
       occasions, beginning with its order in Zond Development Corporation,
       Docket Nos. DRU-97-5 and DRU-97-6. In Zond, the Board found that
       “facility” “refers to the wind turbines connected to a common gathering
       line.” Zond, “Declaratory Ruling” (November 6, 1997). On multiple
       occasions the Board has confirmed the gathering line standard as its
       interpretation of “facility.” See e.g., MWW Holdings, LLC and Storm Lake
       Power Partners I, LLC, “Order Granting Waiver,” Docket No. WRU-
       2015-0001-3700 (February 6, 2015) (“[I]f the capacity of turbines
       connected to a single gathering or feeder line is less than 25 MW of
       nameplate capacity, there is no facility as defined in Iowa Code §
       476A.1(5).”); MidAmerican Energy Company, “Declaratory Order,”
       Docker No. DRU-03-3 (June 6, 2003) (“[T]he term ‘facility’ refers to the
       wind turbines connected to a common gathering line at a single site.”)
       The Petitioners request that the Board reconsider its prior decisions on this
       issue and find that the Project meets the definition of a facility even though
       it will have less than 25 MW of capacity on any gathering line. However,
       Petitioners have presented no compelling justification to overturn this well-
       established Board precedent, nor have Petitioners distinguished the facts
       and circumstances surrounding the Project from any of the other wind
       energy projects that the Board has considered when finding that the term
       “facility” refers to the wind turbines connected to a common gathering line
       at a single site. Further, the Board issued the Zond decision on November
       6, 1997. Since that decision, the Legislature has not taken action to modify

                                             2

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 2 of 17
       the statutory language or otherwise addressed the Board's interpretation.
       Nor has any court addressed the issue.
       For the foregoing reasons, the Board reaffirms its long-standing
       determination that the term “facility” is measured by the nameplate
       generating capacity of the wind turbines connected to a single gathering
       line.
In re Bertha Mathis and Stephen Mathis, No. DRU-2017-0003, 2018 WL 741219 (Iowa
Utilities Board Feb. 2, 2018). Therefore, the Board found that a certificate of public
convenience, use and necessity was not required and it did not need to hold a public
hearing on the Project.
      On February 5, 2018, Solomon Mathis and Stephen Mathis filed a petition for
judicial review in the Iowa District Court for Palo Alto County pursuant to Iowa Code §
17A.19. Mathis, 934 N.W.2d at 426. On July 3, 2018, the district court affirmed the
Board’s declaratory order. Id. On July 10, 2018, Solomon Mathis and Stephen Mathis
appealed the district court’s order and the Iowa Supreme Court retained the appeal. Id.
On May 3, 2019, the Iowa Supreme Court affirmed the Board. Id. at 433. The Iowa
Supreme Court concluded:
        As a court of generalists, not energy specialists, we are unable to say with
       confidence that the common-gathering-line standard is superior to all other
       tests for when a wind project should be deemed a single site or facility.
       What we can say is that compared to the standard advanced by the Mathises,
       it is more consistent with the underlying statutory language and more in line
       with the legislature's policy goals. Further, it is supported by a
       longstanding IUB administrative interpretation, apparent legislative
       acquiescence in that interpretation, and the legislature's endorsement of a
       similar standard in a different wind-energy statute. For the foregoing
       reasons, we affirm the judgment of the district court.
Id. at 432–33.
      Solomon Mathis asserts that shortly after the Iowa Supreme Court’s decision, she
submitted a request to the Board for the gathering lines layout of the Project so she could
determine that each gathering line in the Project had less than a 25 MW capacity. Doc.



                                            3

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 3 of 17
No. 30 at 5. She claims that the Board replied by stating it had no documents responsive
to her request. Id.
      On July 12, 2019, Solomon Mathis filed a complaint in this court against
defendants, the members of the Board, requesting injunctive relief. See Doc. No. 1. Her
complaint alleges defendants, in their official capacities, violated the Ninth Amendment
and Fourteenth Amendment of the United States Constitution pursuant to 42 U.S.C. §
1983 by failing to hold a public hearing for a certificate of public convenience, use and
necessity for the Project. Doc. No. 1 at 4. Defendants then filed their motion to dismiss,
arguing, in part, that this court does not have subject matter jurisdiction over Solomon
Mathis’ claim because a ruling in Solomon Mathis’ favor would require this court to
overrule the Iowa Supreme Court’s decision. See Doc. No. 5.
      In response to defendants’ motion to dismiss, Solomon Mathis filed a motion to
amend her complaint. See Doc. No. 21. Her amended complaint was meant to clarify
that she was not seeking federal review of the Iowa Supreme Court’s decision and that
she was also seeking monetary relief. See Doc. No. 30. Solomon Mathis stated that her
claim is based on the Board’s lack of factual support that the Project actually has less
than 25 MW of capacity on each gathering line. Id. at 4. She asserts that the capacity
of the Project is 340 MW and, therefore, a certificate of public convenience, use and
necessity was required and the Board should have held a public hearing. Id.
      Defendants did not resist granting leave to amend but noted in a response that “the
proposed amendments in no manner or respect negate Defendants’ previously asserted
grounds for dismissal and, consequently, the amendment is futile.” Doc. No. 27 at 2.
Defendants then went on to expound their argument why the amended complaint
warranted dismissal. Id. Chief Magistrate Judge Kelly K.E. Mahoney granted the
motion to amend, finding that “the parties’ arguments related to the motion to dismiss .
. . can be considered with substitution of the amended complaint.” Doc. No. 29.
Solomon Mathis then filed a reply (Doc. No. 31) addressing the issues raised in
defendants’ response.
                                            4

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 4 of 17
                           III.   APPLICABLE STANDARDS
A.      Rule 12(b)(1)
        Rule 12(b)(1) provides for a pre-answer motion to dismiss “for lack of subject-
matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). As the Eighth Circuit Court of Appeals
has explained:
        “The existence of subject-matter jurisdiction is a question of law that this
        court reviews de novo.” ABF Freight Sys., Inc. v. Int'l Bhd. of Teamsters,
        645 F.3d 954, 958 (8th Cir. 2011). The party seeking to invoke federal
        jurisdiction . . . carries the burden, which may not be shifted to another
        party. Great Rivers Habitat Alliance v. FEMA, 615 F.3d 985, 988 (8th
        Cir. 2010).
Jones v. United States, 727 F.3d 844, 846 (8th Cir. 2013); accord Key Med. Supply, Inc.
v. Burwell, 764 F.3d 955, 961 (8th Cir. 2014) (review is de novo). Dismissal for lack
of subject matter jurisdiction pursuant to Rule 12(b)(1) may be permissible on the basis
of a defense or exception to jurisdiction. See, e.g., Herden v. United States, 726 F.3d
1042, 1046 (8th Cir. 2013).
        Where a party limits its attack to the face of the complaint, the attack is a “facial
challenge” to subject matter jurisdiction. Jones, 727 F.3d at 846 (citing BP Chems. Ltd.
v. Jiangsu Sopo Corp., 285 F.3d 677, 680 (8th Cir. 2002)). On a “facial challenge,”
“‘the court restricts itself to the face of the pleadings, and the non-moving party receives
the same protections as it would defending against a motion brought under Rule
12(b)(6).’” Id. (quoting Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)).
Those protections include treating the complainant’s factual allegations as true and
dismissing only if it appears beyond a doubt that the complainant can prove no set of
facts in support of its claim that would entitle it to relief. Osborn, 918 F.2d at 729 &
n.6.
        By contrast, on a “factual challenge,” where a party makes a factual challenge to
the district court's jurisdiction pursuant to Rule 12(b)(1), “‘no presumptive truthfulness
attaches to the [complainant’s] allegations, and the existence of disputed material facts

                                              5

       Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 5 of 17
will not preclude [the court] from evaluating . . . the merits of the jurisdictional claims.’”
Iowa League of Cities v. EPA, 711 F.3d 844, 861 (8th Cir. 2013) (quoting Osborn, 918
F.2d at 729–30 & n. 6). Where the challenge is factual, “the district court is entitled to
decide disputed issues of fact with respect to subject matter jurisdiction.” Kerns v. United
States, 585 F.3d 187, 192 (4th Cir. 2009). “[T]he court may look beyond the pleadings
and ‘the jurisdictional allegations of the complaint and view whatever evidence has been
submitted on the issue to determine whether in fact subject matter jurisdiction exists.’”
Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003) (emphases added) (citation
omitted). The court “may regard the pleadings as mere evidence on the issue and may
consider evidence outside the pleadings without converting the proceeding to one for
summary judgment.” Velasco v. Gov't of Indon., 370 F.3d 392, 398 (4th Cir. 2004). A
plaintiff carries the burden of establishing subject matter jurisdiction. Jones v. Gale, 470
F.3d 1261, 1265 (8th Cir. 2006); Hoekel v. Plumbing Planning Corp., 20 F.3d 839, 840
(8th Cir. 1994) (per curiam), Nucor Corp. v. Neb. Pub. Power Dist., 891 F.2d 1343,
1346 (8th Cir. 1989).
       Here, the parties did not address the question of whether defendants are making a
facial challenge or factual challenge to subject matter jurisdiction. Based on my review
of the parties' filings, however, I find that the challenge is a facial one. Specifically,
defendants have not attacked the factual basis for the court’s jurisdiction.          Instead,
defendants argue that the Rooker-Feldman doctrine serves to deprive the court of
jurisdiction to hear the dispute. Because Rooker-Feldman deprives a court of jurisdiction
even if all of the factual allegations regarding the court's jurisdiction are true, I find that
the nature of defendants' jurisdictional attack is a facial challenge. See Neuman v. Iowa,
No. CV16-2054-LRR, 2016 WL 6661166, at *4 (N.D. Iowa Nov. 10, 2016).


B.     Rule 12(b)(6)
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
                                              6

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 6 of 17
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
      “short and plain statement of the claim showing that the pleader is entitled
      to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
      544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
      8 announces does not require “detailed factual allegations,” but it demands
      more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
      Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
      106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
      and conclusions” or “a formulaic recitation of the elements of a cause of
      action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a
      complaint suffice if it tenders “naked assertion[s]” devoid of “further
      factual enhancement.” Id., at 557, 127 S. Ct. 1955.
      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct alleged.
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant's liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).
Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).
      Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp.
v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
                                            7

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 7 of 17
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).


C.     Section 1983 Claims
       Solomon Mathis brings her claims pursuant to 42 U.S.C. § 1983, which provides,
in relevant part:
       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory . . . subjects, or causes to be
       subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .
Section 1983 was designed to provide a “broad remedy for violations of federally
protected civil rights.” Monell v. Dep't of Soc. Servs., 436 U.S. 658, 685 (1978).
Section 1983, however, provides no substantive rights. See Albright v. Oliver, 510 U.S.
266, 271 (1994); Graham v. Conner, 490 U.S. 386, 393–94 (1989); Chapman v. Houston
Welfare Rights Org., 441 U.S. 600, 617 (1979). “[O]ne cannot go into court and claim
a violation of [Section] 1983—for [Section] 1983 by itself does not protect anyone against
anything.” Chapman, 441 U.S. at 617. Rather, Section 1983 serves as a vehicle for
plaintiffs to vindicate rights that exist under other bodies of law such as the Constitution
and statutes. 42 U.S.C. § 1983; see also Albright, 510 U.S. at 271.
       In assessing a complaint by a pro se plaintiff, the court applies “less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,
94 (2007) (per curiam) (quotation and citation omitted). “If the essence of an allegation
is discernible,” then the court, in applying a liberal construction to pro se complaints,
“should construe the complaint in a way that permits the layperson’s claim to be
considered within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787
(8th Cir. 2015) (quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). Despite
the liberal construal of pro se complaints, the pro se plaintiff “still must allege sufficient
                                              8

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 8 of 17
facts to support the claims advanced.” Stringer v. St. James R-1 Sch. Dist., 446 F.3d
799, 802 (8th Cir. 2006) (quoting Stone, 364 F.3d at 914). Thus, pro se litigants “must
set a claim forth in a manner which, taking the pleaded facts as true, states a claim as a
matter of law.” Id. (quoting Cunningham v. Ray, 648 F.2d 1185, 1186 (8th Cir. 1981)).


                                    IV.    ANALYSIS
       At the outset, I note the pending motion has taken an unusual course. Solomon
Mathis filed a complaint, defendants filed a motion to dismiss, Solomon Mathis filed a
motion to file an amended complaint and defendants filed a response stating that they did
not resist the filing of an amended complaint.       However, that response also raised
arguments that the amended complaint should be dismissed. The court granted the motion
to amend and then Solomon Mathis filed a reply responding to the arguments raised in
defendants’ previous filing. Accordingly, although this procedure is nonstandard, I find
that defendants arguments in favor of dismissing both the complaint and the amended
complaint are properly before me and plaintiff has fully responded to those arguments.


A.     Rooker-Feldman Doctrine
       Defendants argue that this court lacks subject matter jurisdiction over Solomon
Mathis’ claims “because ruling on this matter would require this Court to overrule a
decision of the Iowa Supreme Court and the Rooker-Feldman doctrine precludes subject
matter jurisdiction in such cases.” Doc. No. 5-1 at 1. Defendants argue that ultimately
Solomon Mathis contends she is entitled to a public hearing held by the Board because
the Project is a facility under Iowa Code § 476A.1(5) and, therefore, requires a certificate
from the Board. Id. at 6. Defendants claim that, in order to find in Solomon Mathis’
favor, I would be required to review and reverse a decision of the Iowa Supreme Court,
which the Rooker-Feldman doctrine prohibits. Id. at 7.
       Solomon Mathis responds that she is not seeking review of the Iowa Supreme
Court’s decision. Doc. No. 6 at 1. Instead, she argues that her claim is based on “the
                                             9

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 9 of 17
absence of documentation to support the 25 MW gathering line rule allowing
MidAmerican Energy Company to build this Wind Facility without regard to any and all
aspects of my property and the externalities that come with a Wind Turbine located within
five tenths, 5/10, of a mile from my home.” Id.


       1.     Law
       “The ‘basic theory’ of the Rooker–Feldman doctrine is ‘that only the United States
Supreme Court has been given jurisdiction to review a state-court decision,’ so federal
district courts generally lack subject-matter jurisdiction over ‘attempted appeals from a
state-court judgment.’” Friends of Lake View Sch. Dist. No. 25 v. Beebe, 578 F.3d 753,
758 (8th Cir.2009) (quoting 18B Charles A. Wright, Arthur R. Miller and Edward H.
Cooper, Federal Practice and Procedure § 4469.1, at 97, 101 (2d ed.2002)). The doctrine
is narrow. Id. The “doctrine ‘is confined to cases . . . brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the district court
proceedings commenced.’” Id. (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005)). The doctrine does not “stop a district court from exercising
subject-matter jurisdiction simply because a party attempts to litigate in federal court a
matter previously litigated in state court.” Exxon Mobil Corp., 544 U.S. at 293. The
Rooker-Feldman doctrine occupies only a “narrow ground” and should be invoked only
under “limited circumstances.” Id. at 284, 291. “Variously interpreted in the lower
courts, the doctrine has sometimes been construed to extend far beyond the contours of
the Rooker and Feldman cases, overriding Congress'[s] conferral of federal-court
jurisdiction concurrent with jurisdiction exercised by state courts. . . .” Id. at 283.
       “One way to determine whether a federal claim is based on a complaint of injury
caused by a state-court judgment, and thus an appeal of such judgment, is to determine
if the state and federal claims are ‘inextricably intertwined.’” Robins v. Ritchie, 631
F.3d 919, 925 (8th Cir. 2011) (quoting District of Columbia Court of Appeals v. Feldman,
460 U.S. 462, 482 n.16 (1983)). Claims are “inextricably intertwined” when “federal
                                            10

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 10 of 17
claims can succeed only to the extent the state court wrongly decided the issues before
it.” Id. In other words, a federal claim is “inextricably intertwined” with a state court
claim, if the relief sought in the federal action “would effectively reverse the state court
decision or void its ruling.” Bechtold v. City of Rosemont, 104 F.3d 1062, 1065 (8th
Cir. 1997) (citation omitted).
         The Eighth Circuit has expressly cautioned against a state court loser seeking
victory against his adversary in a subsequent § 1983 action in federal court:
         Litigants can choose whether to pursue . . . claims in state or federal court.
         Charchenko v. City of Stillwater, 47 F.3d 981, 984 (8th Cir.1995). Once
         a party has litigated in state court, however, he “cannot circumvent Rooker–
         Feldman by recasting his or her lawsuit as a [section] 1983 action.”
         Bechtold v. City of Rosemount, 104 F.3d 1062, 1065 (8th Cir.1997). In
         other words, if a litigant has raised and lost claims in state court, he may
         not recast those claims under section 1983 and try again. He must follow
         the appellate procedure through the state courts and seek review before the
         Supreme Court. See Rooker [v. Fid. Trust Co., 263 U.S. 413, 415–16
         (1923)].
Prince v. Ark. Bd. Exam'rs in Psychol., 380 F.3d 337, 340 (8th Cir. 2004); see also
Dodson v. University of Ark. For Med. Sciences, 601 F.3d 750, 754 (8th Cir. 2010).


         2.     Discussion
         The Iowa Supreme Court affirmed the Board’s conclusion that “facility” in Iowa
Code § 476A.1(5) refers to wind turbines connected to a common gathering line. See
Mathis, 934 N.W.2d at 427 (“Our focus here is on the narrow question of whether the
legislature gave interpretive authority to the [Board] to determine what is a ‘single site’
within the meaning of Iowa Code section 476A.1(5).”). The Iowa Supreme Court did
not determine that the Project actually has less than 25 MW of capacity on every gathering
line.    Neither did the Board.      Solomon Mathis’ and Stephen Mathis’ petition for
declaratory order requested that the Board determine that “facility” in Iowa Code §
476A.1(5) “is the combination of turbines in the entire wind energy project” rather than
just those wind turbines connected to a common gathering line.              See Petition for
                                              11

        Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 11 of 17
Declaratory Order, In re Bertha Mathis and Stephen Mathis, No. DRU-2017-0003 (Iowa
Utilities Board Dec. 5, 2017). Thus, the Rooker-Feldman doctrine does not apply to the
question of whether Solomon Mathis’ constitutional rights were violated by the alleged
lack of evidence supporting the Board’s determination that each gathering line in the
Project has less than 25 MW capacity.
      By contrast, the Rooker-Feldman doctrine does prohibit any claim that a “facility,”
as that term is used in Iowa Code § 476A.1(5), is the combination of all the wind turbines
in the Project rather than a common gathering line. Federal relief on this issue would
effectively reverse the Iowa Supreme Court’s decision. To the extent Solomon Mathis
contends that her constitutional rights were violated because of the Board’s interpretation
of the term “facility” in Iowa Code § 476A.1(5), defendants’ motion to dismiss will be
granted.


B.     Ninth Amendment Claim
       Solomon Mathis argues that her Ninth Amendment right was violated by the Board
not having evidence to support a determination that each gathering line in the Project
actually has less than 25 MW capacity. The Ninth Amendment states: “The enumeration
in the Constitution, of certain rights, shall not be construed to deny or disparage others
retained by the people.” U.S. Const. amend. IX. “The Ninth Amendment is a rule of
interpretation rather than a source of rights.” Froehlich v. State Dep’t. of Corrs., 196
F.3d 800, 801 (7th Cir. 1999). Federal courts appear to have unanimously rejected §
1983 claims premised on the Ninth Amendment. See, e.g., Strandberg v. City of Helena,
791 F.2d 744, 748–49 (9th Cir. 1986); Carter v. Rysh, No. 17-CV-1061, 2018 WL
3802082 at *3–4 (D. Minn. July 13, 2018); McLeod-Lopez v. Algarin, 603 F. Supp. 2d
330, 338–39 (D.P.R. 2009); Rynn v. Jaffe, 457 F. Supp. 2d 22, 26 (D.D.C. 2006);
Bussey v. Phillips, 419 F. Supp. 2d 569, 586 (S.D.N.Y. 2006); Clynch v. Chapman, 285
F. Supp. 2d 213, 218–19 (D. Conn. 2003). I agree with the other courts that have
addressed this issue. Section 1983 claims must be “based on a specific constitutional
                                            12

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 12 of 17
guarantee” and the Ninth Amendment protects no independent right. Strandberg, 791
F.2d at 748. To the extent Solomon Mathis contends that the Board violated her Ninth
Amendment right, defendants’ motion to dismiss will be granted.


C.     Fourteenth Amendment Claim
       Solomon Mathis’ remaining claim is that her Fourteenth Amendment right was
violated by the Board not having evidence to support a determination that each gathering
line in the Project actually has less than 25 MW capacity. Specifically, she argues that
the Board has deprived her of “life, liberty, or property, without due process of law,”
by not allowing her to have input into the Project. U.S. Const. amend. XIV; Doc. No.
6 at 3. She argues that there are negative health effects of living in close proximity of
wind turbines. Id. at 4. She also argues that she should “have a say about industrial
development surrounding my home.”           Id.   She argues that her property value has
diminished as a result of the Project.        Id. at 5.     She also complains about the
environmental impact of wind turbines. Id. at 7.
       Defendants respond that Solomon Mathis has not established a liberty or property
interest protected by the due process clause. Doc. No. 5-1 at 8. They argue that the
failure to hold a public hearing is not a deprivation of Solomon Mathis’ life, liberty or
property. Id. at 9. They also argue that Solomon Mathis has received all process that
was due or failed to take advantage of the available process. Id. They claim she was
afforded all due process because the Board ruled on her petition for declaratory judgment
and she was able to appeal their decision through the Iowa court system. Id. Defendants
also argue that Solomon Mathis does not allege that the Project at issue exceeds the 25
MW per gathering line rule and nor does she cite to any provision of law that would
either require a utility to file material with the Board if the gathering line is less than 25
MW, or provide the Board with the authority to determine if a common gathering line is
less than 25 MW. Doc. No. 27 at 4.


                                             13

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 13 of 17
       A pro se complaint must be “liberally construed.” Erickon v. Pardus, 551 U.S.
89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Giving Solomon
Mathis’ amended complaint the most liberal construction, it makes a procedural due
process claim on the narrow issue of whether the Board was required by Iowa state law
to hold a public hearing on the issuance of a certificate of public convenience, use and
necessity. “To establish a procedural due process violation, a plaintiff must demonstrate
that [she] has a protected property or liberty interest at stake and that [she] was deprived
of that interest without due process of law.” Hopkins v. Saunders, 199 F.3d 968, 975
(8th Cir. 1999) (citing Marler v. Mo. State Bd. of Optometry, 102 F.3d 1453, 1456 (8th
Cir. 1996)). A protected property interest exists where a plaintiff has a “legitimate claim
of entitlement” to a benefit that is derived from a source such as state law. Board of
Regents v. Roth, 408 U.S. 564, 577 (1972). “A liberty interest may arise from the
Constitution itself, by reason of guarantees implicit in the word ‘liberty,’ . . . or it may
arise from an expectation created by state laws or policies . . . .” Wilkinson v. Austin,
5445 U.S. 209, 221 (2005) (citations omitted).
       Here, Solomon Mathis cannot demonstrate that the Board deprived her of any
property or liberty interest without due process. Iowa Code § 476A.4 states that the
Board should hold a public hearing once the Board receives an application for a certificate
of public convenience, use and necessity. Soloman Mathis identifies no state law or other
authority that requires the Board to hold a public hearing without an application for a
certificate. Solomon Mathis does not allege that the Board received such an application
in this case. Therefore, the Board did not deprive Solomon Mathis of any property
interest she may have had in a public hearing.
       This can be seen by reviewing the sequence of events leading to the present case.
Iowa Code § 17A.9 authorizes persons to “petition an agency for a declaratory order as
to the applicability to specified circumstances of a statute, rule, or order within the
primary jurisdiction of the agency.” Solomon Mathis’ and Stephen Mathis’ petition for
a declaratory order requested that the Board determine that “facility” in Iowa Code §
                                            14

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 14 of 17
476A.1(5) “is the combination of turbines in the entire wind energy project” rather than
just those wind turbines connected to a common gathering line. Petition for Declaratory
Order, In re Bertha Mathis and Stephen Mathis, No. DRU-2017-0003 (Iowa Utilities
Board Dec. 5, 2017). The Board issued a declaratory order, declining to adopt Solomon
Mathis’ and Stephen Mathis’ argument. See In re Bertha Mathis and Stephen Mathis,
2018 WL 741219, at *1. This was all the process to which they were due. Even if the
Board would have agreed with their argument, no statute or authority required the Board
to then hold a public hearing on the Project. Ruling in their favor would have meant only
that MidAmerican would have had to file a certificate of public convenience, use and
necessity. At that point, Iowa law would have required that the Board either hold a
hearing or waive a hearing if it determined that the public interest would not be adversely
affected. See Iowa Code §§ 476A.4, 476A.15.
       Solomon Mathis has failed to state a claim on which relief can be granted. She
cannot demonstrate that she has a protected property or liberty interest that the Board
deprived her of without due process of the law. Due process under Iowa’s regulatory
scheme requires the Board, upon receiving an application for a certificate, to hold a
hearing or make a determination that waiver of the hearing was appropriate. Here,
Solomon Mathis fails to allege that an application for a certificate was submitted to the
Board and the Board then took no action. Further, she has identified no authority that
would create for her a liberty or property interest to a public hearing held by the Board.


D.    Other Issues
       When broadly construed, I find that Solomon Mathis’ amended complaint asserts
the claims discussed above. I also note that her amended complaint essentially argues
that the wind turbines in the Project are a nuisance and should not have been built.
Specifically, in the “Statement of the Claim” section of her amended complaint, Solomon
Mathis states, “[b]ecause of the negligence of the IUB ignoring its obligation to residents
living within the wind facility, we have had no formal opportunity to express our concerns
                                            15

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 15 of 17
about the safety, health effects, environmental impact and other externalities of this large
wind installation being built in close proximity to rural residents.” Doc. No. 30 at 5.
To the extent Solomon Mathis’ issue is with the impact of the Project, this type of claim
cannot be brought against defendants. Solomon Mathis cites to no law demonstrating
that the Board had any decision-making authority in the development, approval and
construction of the Project. Nor does the Board own or operate the Project. Solomon
Mathis points to nothing demonstrating that the Board had any legal ability or obligation
to hold a public hearing or make a determination as to the suitability of the Project.
       Further, Solomon Mathis has named defendants only in their official capacities.
However, § 1983 monetary damage claims against defendants acting in their official
capacities are barred, “either by the Eleventh Amendment or because in these capacities
they are not ‘persons’ for § 1983 purposes.” Murphy v. State of Ark., 127 F.3d 750,
754 (8th Cir. 1997) (citing Will v. Michigan Dept. of State Police, 491 U.S. 58, 109
(1989)). Therefore, she is unable to recover monetary damages against these defendants
even if her claims had merit.


                                  V.       CONCLUSION
       For the reasons set forth herein:
       1.     Defendants’ motion (Doc. No. 5) to dismiss is granted in its entirety.
       2.     All claims asserted by plaintiff Bertha Solomon Mathis are dismissed and
the Clerk of Court shall close this case.




                                             16

     Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 16 of 17
 IT IS SO ORDERED.
 DATED this 2nd day of July, 2020.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                 17

Case 3:19-cv-03035-LTS-KEM Document 35 Filed 07/02/20 Page 17 of 17
